EXHIBIT 10.21
 
QUAKER CITY BANCORP, INC.
 
2002 EQUITY INCENTIVE PLAN
 
NOVEMBER 20, 2002
 



--------------------------------------------------------------------------------

QUAKER CITY BANCORP, INC.
2002 EQUITY INCENTIVE PLAN
NOVEMBER 20, 2002
 
TABLE OF CONTENTS
 

--------------------------------------------------------------------------------

 

    
Page

--------------------------------------------------------------------------------

ARTICLE I    PURPOSE OF PLAN
  
1
ARTICLE II    EFFECTIVE DATE AND TERM OF PLAN
  
1
2.1    Term of Plan
  
1
2.2    Effect on Awards
  
1
2.3    Stockholder Approval
  
1
ARTICLE III    SHARES SUBJECT TO PLAN
  
1
3.1    Number of Shares
  
1
3.2    Source of Shares
  
2
3.3    Availability of Unused Shares
  
2
3.4    Adjustment Provisions
  
2
3.5    Reservation of Shares
  
3
ARTICLE IV    ADMINISTRATION OF PLAN
  
3
4.1    Administrator
  
3
4.2    Authority of Administrator
  
3
4.3    No Liability
  
4
4.4    Amendments
  
4
4.5    Other Compensation Plans
  
5
4.6    Plan Binding on Successors
  
5
4.7    References to Successor Statutes, Regulations and Rules
  
5
4.8    Issuances for Compensation Purposes Only
  
5



i



--------------------------------------------------------------------------------

 
4.9    Invalid Provisions
  
5
4.10    Governing Law
  
6
4.11    Interpretation
  
6
ARTICLE V    GENERAL AWARD PROVISIONS
  
6
5.1    Participation in Plan
  
6
5.2    Award Documents
  
6
5.3    Payment For Awards
  
7
5.4    No Employment Rights
  
7
5.5    Restrictions Under Applicable Laws and Regulations
  
8
5.6    Additional Conditions
  
9
5.7    No Privileges Regarding Stock Ownership or Specific Assets
  
9
5.8    Nonassignability
  
9
5.9    Information To Recipients
  
10
5.10    Withholding Taxes
  
10
5.11    Legends on Awards and Stock Certificates
  
10
5.12    Effect of Termination of Employment on Awards
  
10
(a)    Termination of Vesting
  
10
(b)    Alteration of Vesting and Exercise Periods
  
10
(c)    Leave of Absence
  
11
(d)    General Cessation
  
11
5.13    Lock-Up Agreements
  
11
5.14    Restrictions on Common Stock and Other Securities
  
11
5.15    Limits on Awards to Eligible Persons
  
11
5.16    No Option Repricing
  
12
ARTICLE VI    AWARDS
  
12



ii



--------------------------------------------------------------------------------

6.1    Stock Options
  
12
(a)    Nature of Stock Options
  
12
(b)    Option Exercise Price
  
12
(c)    Option Period and Vesting
  
12
(d)    Exercise of Stock Options
  
12
(e)    Termination of Employment
  
13
(f)    Special Provisions Regarding Incentive Stock Options
  
13
6.2    Performance Awards
  
14
(a)    Grant of Performance Award
  
14
(b)    Payment of Award
  
14
(c)    Maximum Amount of Compensation
  
14
6.3    Restricted Stock
  
14
(a)    Award of Restricted Stock
  
14
(b)    Requirements of Restricted Stock
  
14
(c)    Lapse of Restrictions
  
15
(d)    Rights of Recipient
  
15
(e)    Termination of Employment
  
15
6.4    Stock Appreciation Rights
  
15
(a)    Granting of Stock Appreciation Rights
  
15
(b)    Stock Appreciation Rights Related to Options
  
15
(c)    Stock Appreciation Rights Unrelated to Options
  
16
(d)    Limits
  
16
(e)    Payments
  
16
6.5    Stock Payments
  
16
6.6    Dividend Equivalents
  
17



iii



--------------------------------------------------------------------------------

6.7    Stock Bonuses
  
17
6.8    Stock Sales
  
17
6.9    Phantom Stock
  
17
6.10    Other Stock-Based Benefits
  
17
ARTICLE VII    CHANGE IN CONTROL
  
18
7.1    Provision for Awards Upon Change in Control
  
18
ARTICLE VIII    DEFINITIONS
  
18
EXHIBIT A    FORM OF NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION
  
A-1
EXHIBIT B    FORM OF NOTICE OF EXERCISE OF INCENTIVE STOCK OPTION
  
B-1



iv



--------------------------------------------------------------------------------

QUAKER CITY BANCORP, INC.
2002 EQUITY INCENTIVE PLAN
 
ARTICLE I
PURPOSE OF PLAN
 
The Company has adopted this Plan to promote the interests of the Company and
its stockholders by using investment interests in the Company to attract, retain
and motivate its management and other persons, to encourage and reward their
contributions to the performance of the Company, and to align their interests
with the interests of the Company’s stockholders. Capitalized terms not
otherwise defined herein have the meanings ascribed to them in Article VIII.
 
ARTICLE II
EFFECTIVE DATE AND TERM OF PLAN
 
2.1    Term of Plan.
 
This Plan became effective as of the Effective Date and will continue in effect
until the earlier of (a) the Expiration Date, or (b) the date of any Plan
termination pursuant to the provisions in Section 7.1, at which time this Plan
will automatically terminate.
 
2.2    Effect on Awards.
 
Awards may be granted only during the Plan Term, but each Award properly granted
during the Plan Term will remain in effect after the Expiration Date until such
Award has been exercised, terminated or expired in accordance with its terms and
the terms of this Plan.
 
2.3    Stockholder Approval.
 
This Plan shall be approved by the Company’s stockholders. The effectiveness of
any Awards granted prior to such stockholder approval shall be subject to such
stockholder approval.
 
ARTICLE III
SHARES SUBJECT TO PLAN
 
3.1    Number of Shares.
 
The maximum number of shares of Common Stock that may be issued pursuant to
Awards under this Plan is 326,553, subject to adjustment as set forth in Section
3.4.



--------------------------------------------------------------------------------

3.2    Source of Shares.
 
The Common Stock to be issued under this Plan will be made available, at the
discretion of the Administrator, either from authorized but unissued shares of
Common Stock or from previously issued shares of Common Stock reacquired by the
Company, including without limitation shares purchased on the open market.
 
3.3    Availability of Unused Shares.
 
Shares of Common Stock subject to unexercised portions of any Award that expire,
terminate or are canceled, and shares of Common Stock issued pursuant to an
Award that are reacquired by the Company pursuant to this Plan or the terms of
the Award under which such shares were issued, will again become available for
the grant of further Awards under this Plan as part of the shares available
under Section 3.1. However, if the exercise price of, or withholding taxes
incurred in connection with, an Award is paid with shares of Common Stock, or if
shares of Common Stock otherwise issuable pursuant to Awards are withheld by the
Company in satisfaction of an exercise price or the withholding taxes incurred
in connection with any exercise or vesting of an Award, then the number of
shares of Common Stock available for issuance under the Plan will be reduced by
the gross number of shares for which the Award is exercised or for which the
Award vests, as applicable, and not by the net number of shares of Common Stock
issued to the holder of such Award.
 
3.4    Adjustment Provisions.
 
(a)  Adjustments.    Subject to Section 3.4(e), if the Company consummates any
Reorganization in which holders of shares of Common Stock are entitled to
receive in respect of such shares any additional shares or new or different
shares or securities, cash or other consideration (including, without
limitation, a different number of shares of Common Stock), or if the outstanding
shares of Common Stock are increased, decreased or exchanged for a different
number or kind of shares or other securities through merger, consolidation, sale
or exchange of all or substantially all of the assets of the Company,
reorganization, recapitalization, reclassification, combination, stock dividend,
stock split, reverse stock split, spin-off, or similar transaction then, subject
to Section 7.1, an appropriate and proportionate adjustment may be made by the
Administrator in its discretion in: (i) the maximum number and kind of shares
subject to this Plan as provided in Section 3.1; (ii) the number and kind of
shares or other securities subject to then outstanding Awards; and/or (iii) the
price for each share or other unit of any other securities subject to, or
measurement criteria applicable to, then outstanding Awards.
 
(b)  No Fractional Interests.    No fractional interests will be issued under
the Plan resulting from any adjustments.
 
(c)  Adjustments Related to Company Stock.    To the extent any adjustments
relate to stock or securities of the Company, such adjustments will be made by
the Administrator, whose determination in that respect will be final, binding
and conclusive.
 
(d)  Right to Make Adjustment.    The grant of an Award will not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or



2



--------------------------------------------------------------------------------

changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.
 
(e)  Limitations.    Notwithstanding anything to the contrary herein, no
adjustment to the terms of an Incentive Stock Option may be made unless such
adjustment either: (i) would not cause the Option to lose its status as an
Incentive Stock Option; or (ii) is agreed to in writing by the Administrator and
the Recipient.
 
3.5    Reservation of Shares.
 
The Company will at all times reserve and keep available shares of Common Stock
equaling at least the total number of shares of Common Stock issuable pursuant
to all outstanding Awards.
 
ARTICLE IV
ADMINISTRATION OF PLAN
 
4.1    Administrator.
 
(a)  Plan Administration.    Subject to the provisions of Section 4.1(b), this
Plan will be administered by the Board and may also be administered by the
Compensation Committee of the Board appointed pursuant to Section 4.1(b).
 
(b)  Administration by Compensation Committee.    The Board in its sole
discretion may from time to time appoint a Compensation Committee of not less
than two (2) Board members with authority to administer this Plan in whole or
part and, subject to applicable law, to exercise any or all of the powers,
authority and discretion of the Board under this Plan. As long as the Board has
delegated authority to administer this Plan to the Compensation Committee and
the Company has a class of equity securities registered under Section 12 of the
Exchange Act, this Plan may be administered by a Compensation Committee of not
less than two (2) Board members appointed by the Board in its sole discretion
from time to time, each of whom is (i) a Non-Employee Director, and (ii) an
“Outside Director” as defined in the regulations adopted under Section 162(m) of
the IRC. The Board may from time to time increase or decrease (but not below two
(2)) the number of members of the Compensation Committee, remove from membership
on the Compensation Committee all or any portion of its members, and/or appoint
such person or persons as it desires to fill any vacancy existing on the
Compensation Committee, whether caused by removal, resignation or otherwise.
Unless otherwise required by this Section 4.1(b), the Board may disband the
Compensation Committee at any time.
 
4.2    Authority of Administrator.
 
(a)  Authority to Interpret Plan.    Subject to the express provisions of this
Plan, the Administrator will have the power to implement, interpret and construe
this Plan and any Awards and Award Documents or other documents defining the
rights and obligations of the Company and Recipients hereunder and thereunder,
to determine all questions arising hereunder and thereunder, and to adopt and
amend such rules and regulations for the administration hereof and thereof as it
may deem desirable. The interpretation and construction by the Administrator



3



--------------------------------------------------------------------------------

of any provisions of this Plan or of any Award or Award Document, and any action
taken by, or inaction of, the Administrator relating to this Plan or any Award
or Award Document, will be within the discretion of the Administrator and will
be conclusive and binding upon all persons. Subject only to compliance with the
express provisions hereof, the Administrator may act in its discretion in
matters related to this Plan and any and all Awards and Award Documents.
 
(b)  Authority to Grant Awards.    Subject to the express provisions of this
Plan, the Administrator may from time to time in its discretion select the
Eligible Persons to whom, and the time or times at which, Awards will be granted
or sold, the nature of each Award, the number of shares of Common Stock or the
number of rights that make up or underlie each Award, the exercise price and
period (if applicable) for the exercise of each Award, and such other terms and
conditions applicable to each individual Award as the Administrator may
determine. Any and all terms and conditions of Awards may be established by the
Administrator without regard to existing Awards or other grants and without
incurring any obligation of the Company in respect of subsequent Awards. The
Administrator may grant at any time new Awards to an Eligible Person who has
previously received Awards or other grants (including other stock options)
regardless of the status of such other Awards or grants. The Administrator may
grant Awards singly or in combination or in tandem with other Awards as it
determines in its discretion.
 
(c)  Procedures.    Subject to the Company’s charter or bylaws or any Board
resolution conferring authority on the Compensation Committee, any action of the
Administrator with respect to the administration of this Plan must be taken
pursuant to a majority vote of the authorized number of members of the
Administrator or by the unanimous written consent of its members; provided,
however, that (i) if the Administrator is the Compensation Committee and
consists of two (2) members, then actions of the Administrator must be
unanimous, and (ii) actions taken by the Board will be valid if approved in
accordance with applicable law.
 
4.3    No Liability.
 
No member of the Board or the Compensation Committee or any designee thereof
will be liable for any action or inaction with respect to this Plan or any Award
or any transaction arising under this Plan or any Award except in circumstances
constituting bad faith of such member.
 
4.4    Amendments.
 
(a)  Plan Amendments.    The Administrator may at any time and from time to time
in its discretion, insofar as permitted by applicable law, rule or regulation
and subject to Section 4.4(c), suspend or discontinue this Plan or revise or
amend it in any respect whatsoever, and this Plan as so revised or amended will
govern all Awards, including those granted before such revision or amendment.
Without limiting the generality of the foregoing, the Administrator is
authorized to amend this Plan to comply with or take advantage of amendments to
applicable laws, rules or regulations, including the Securities Act, the
Exchange Act, the IRC, or the rules of any exchange or market system upon which
the Common Stock is listed or trades, or any rules or regulations promulgated
thereunder. Except as provided in Section 4.4(c), no stockholder approval of any
amendment or revision will be required unless such approval is required by
applicable law, rule or regulation.



4



--------------------------------------------------------------------------------

(b)  Award Amendments.    The Administrator may at any time and from time to
time in its discretion, but subject to Section 4.4(c) and Section 6.1(c) and
compliance with applicable statutory or administrative requirements, accelerate
or extend the vesting or exercise period of any Award as a whole or in part, and
make such other modifications in the terms and conditions of an Award as it
deems advisable, provided, however, that any repricing, reduction or
modification of the exercise price of a Stock Option by the Administrator is
subject to Section 5.16.
 
(c)  Limitation.    Except as otherwise provided in this Plan or in the
applicable Award Document, no amendment, revision, suspension or termination of
this Plan or an outstanding Award that would cause an Incentive Stock Option to
cease to qualify as such or that would alter, impair or diminish in any material
respect any rights or obligations under any Award theretofore granted under this
Plan may be effected without the written consent of the Recipient to whom such
Award was granted.
 
4.5    Other Compensation Plans.
 
The adoption of this Plan will not affect any other stock option, restricted
stock, incentive or other compensation plans in effect from time to time for the
Company, and this Plan will not preclude the Company from establishing any other
forms of incentive or other compensation for employees, directors, advisors or
consultants of the Company, whether or not approved by stockholders.
 
4.6    Plan Binding on Successors.
 
This Plan will be binding upon the successors and assigns of the Company.
 
4.7    References to Successor Statutes, Regulations and Rules.
 
Any reference in this Plan to a particular statute, regulation or rule will also
refer to any successor provision of such statute, regulation or rule.
 
4.8    Issuances for Compensation Purposes Only.
 
This Plan constitutes an “employee benefit plan” as defined in Rule 405
promulgated under the Securities Act. Awards to eligible employees or directors
shall be made for any lawful consideration, including compensation for services
rendered, promissory notes or otherwise. Awards to consultants and advisors
shall be made only in exchange for bona fide services rendered by such
consultants or advisors and such services must not be in connection with the
offer and sale of securities in a capital-raising transaction.
 
4.9    Invalid Provisions.
 
In the event that any provision of this Plan is found to be invalid or otherwise
unenforceable under any applicable law, such invalidity or unenforceability is
not to be construed as rendering any other provisions contained herein invalid
or unenforceable, and all such other provisions are to be given full force and
effect to the same extent as though the invalid and unenforceable provision were
not contained herein.



5



--------------------------------------------------------------------------------

4.10    Governing Law.
 
This Plan will be governed by and interpreted in accordance with the internal
laws of the State of California, without giving effect to the principles of the
conflicts of laws thereof.
 
4.11    Interpretation.
 
Headings herein are for convenience of reference only, do not constitute a part
of this Plan, and will not affect the meaning or interpretation of this Plan.
References herein to Sections or Articles are references to the referenced
Section or Article hereof, unless otherwise specified.
 
ARTICLE V
GENERAL AWARD PROVISIONS
 
5.1    Participation in Plan.
 
(a)  Eligibility to Receive Awards.    A person is eligible to receive grants of
Awards if, at the time of the grant of the Award, such person is an Eligible
Person or has received an offer of employment from the Company, provided,
however, that Awards granted to a person who has received an offer of employment
will terminate and be forfeited without consideration if the employment offer is
not accepted within such time as may be specified by the Company. Status as an
Eligible Person will not be construed as a commitment that any Award will be
granted under this Plan to an Eligible Person or to Eligible Persons generally.
 
(b)  Eligibility to Receive Incentive Stock Options.    Incentive Stock Options
may be granted only to Eligible Persons meeting the employment requirements of
Section 422 of the IRC.
 
(c)  Awards to Foreign Nationals.    Notwithstanding anything to the contrary
herein, the Administrator may, in order to fulfill the purposes of this Plan,
modify grants of Awards to Recipients who are foreign nationals or employed
outside of the United States to recognize differences in applicable law, tax
policy or local custom.
 
5.2    Award Documents.
 
Each Award must be evidenced by an agreement duly executed on behalf of the
Company and by the Recipient or, in the Administrator’s discretion, a confirming
memorandum issued by the Company to the Recipient, setting forth such terms and
conditions applicable to the Award as the Administrator may in its discretion
determine. Awards will not be deemed made or binding upon the Company, and
Recipients will have no rights thereto, until such an agreement is entered into
between the Company and the Recipient or such a memorandum is delivered by the
Company to the Recipient, but an Award may have an effective date prior to the
date of such an agreement or memorandum. Award Documents may be (but need not
be) identical and must comply with and be subject to the terms and conditions of
this Plan, a copy of which will be provided to each Recipient and incorporated
by reference into each Award Document. Any Award Document may contain such other
terms, provisions and conditions not inconsistent with this Plan as may be
determined by the Administrator. In case of any conflict between this Plan and
any Award Document, this Plan shall control.



6



--------------------------------------------------------------------------------

5.3    Payment For Awards.
 
(a)  Payment of Exercise Price.    The exercise price or other payment for an
Award is payable upon the exercise of a Stock Option or upon other purchase of
shares pursuant to an Award granted hereunder by delivery of legal tender of the
United States or payment of such other consideration as the Administrator may
from time to time deem acceptable in any particular instance; provided, however,
that the Administrator may, in the exercise of its discretion, allow exercise of
an Award in a broker-assisted or similar transaction in which the exercise price
is not received by the Company until promptly after exercise.
 
(b)  Company Assistance.    The Company may assist any person to whom an Award
is granted (including, without limitation, any officer or director of the
Company) in the payment of the purchase price or other amounts payable in
connection with the receipt or exercise of that Award, by lending such amounts
to such person on such terms and at such rates of interest and upon such
security (if any) as may be consistent with applicable law and approved by the
Administrator. In case of such a loan, the Administrator may require that the
exercise be followed by a prompt sale of some or all of the underlying shares
and that a portion of the sale proceeds be dedicated to full payment of the
exercise price and amounts required pursuant to Section 5.10.
 
(c)  Cashless Exercise.    If permitted in any case by the Administrator in its
discretion, the exercise price for Awards may be paid by capital stock of the
Company delivered in transfer to the Company by or on behalf of the person
exercising the Award and duly endorsed in blank or accompanied by stock powers
duly endorsed in blank, with signatures guaranteed in accordance with the
Exchange Act if required by the Administrator; or retained by the Company from
the stock otherwise issuable upon exercise or surrender of vested and/or
exercisable Awards or other equity awards previously granted to the Recipient
and being exercised (if applicable) (in either case valued at Fair Market Value
as of the exercise date); or such other consideration as the Administrator may
from time to time in the exercise of its discretion deem acceptable in any
particular instance.
 
(d)  No Precedent.    Recipients will have no rights to the assistance described
in Section 5.3(b) or the exercise techniques described in Section 5.3(c), and
the Company may offer or permit such assistance or techniques on an ad hoc basis
to any Recipient without incurring any obligation to offer or permit such
assistance or techniques on other occasions or to other Recipients.
 
5.4    No Employment Rights.
 
Nothing contained in this Plan (or in Award Documents or in any other documents
related to this Plan or to Awards) will confer upon any Eligible Person or
Recipient any right to continue in the employ of or engagement by the Company or
any Affiliated Entity or constitute any contract or agreement of employment or
engagement, or interfere in any way with the right of the Company or any
Affiliated Entity to reduce such person’s compensation or other benefits or to
terminate the employment or engagement of such Eligible Person or Recipient,
with or without cause. Except as expressly provided in this Plan or in any
statement evidencing the grant of an Award, the Company has the right to deal
with each Recipient in the same manner as



7



--------------------------------------------------------------------------------

if this Plan and any such statement evidencing the grant of an Award did not
exist, including, without limitation, with respect to all matters related to the
hiring, discharge, compensation and conditions of the employment or engagement
of the Recipient. Unless otherwise set forth in a written agreement binding upon
the Company or an Affiliated Entity, all employees of the Company or an
Affiliated Entity are “at will” employees whose employment may be terminated by
the Company or the Affiliated Entity at any time for any reason or no reason,
without payment or penalty of any kind. Any question(s) as to whether and when
there has been a termination of a Recipient’s employment or engagement, the
reason (if any) for such termination, and/or the consequences thereof under the
terms of this Plan or any statement evidencing the grant of an Award pursuant to
this Plan will be determined by the Administrator and the Administrator’s
determination thereof will be final and binding.
 
5.5    Restrictions Under Applicable Laws and Regulations.
 
(a)  Government Approvals.    All Awards will be subject to the requirement
that, if at any time the Company determines, in its discretion, that the
listing, registration or qualification of the securities subject to Awards
granted under this Plan upon any securities exchange or interdealer quotation
system or under any federal, state or foreign law, or the consent or approval of
any governmental or regulatory body, is necessary or desirable as a condition
of, or in connection with, the granting of such an Award or the issuance, if
any, or purchase of shares in connection therewith, such Award may not be
exercised as a whole or in part unless and until such listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Company. During the term of this Plan, the
Company will use its reasonable efforts to seek to obtain from the appropriate
governmental and regulatory agencies any requisite qualifications, consents,
approvals or authorizations in order to issue and sell such number of shares of
its Common Stock as is sufficient to satisfy the requirements of this Plan. The
inability of the Company to obtain any such qualifications, consents, approvals
or authorizations will relieve the Company of any liability in respect of the
nonissuance or sale of such stock as to which such qualifications, consents,
approvals or authorizations pertain.
 
(b)  No Registration Obligation; Recipient Representations.    The Company will
be under no obligation to register or qualify the issuance of Awards or
underlying securities under the Securities Act or applicable state securities
laws. Unless the issuance of Awards and underlying securities have been
registered under the Securities Act and qualified or registered under applicable
state securities laws, the Company shall be under no obligation to issue any
Awards or underlying securities unless the Awards and underlying securities may
be issued pursuant to applicable exemptions from such registration or
qualification requirements. In connection with any such exempt issuance, the
Administrator may require the Recipient to provide a written representation and
undertaking to the Company, satisfactory in form and scope to the Company and
upon which the Company may reasonably rely, that such Recipient is acquiring
such Awards and underlying securities for such Recipient’s own account as an
investment and not with a view to, or for sale in connection with, the
distribution of any such securities, and that such person will make no transfer
of the same except in compliance with any rules and regulations in force at the
time of such transfer under the Securities Act and other applicable law, and
that if securities are issued without registration, a legend to this effect
(together with any other legends deemed appropriate by the Administrator) may be
endorsed



8



--------------------------------------------------------------------------------

upon the securities so issued, and to the effect of any additional
representations that are appropriate in light of applicable securities laws and
rules. The Company may also order its transfer agent to stop transfers of such
shares. The Administrator may also require the Recipient to provide the Company
such information and other documents as the Administrator may request in order
to satisfy the Administrator as to the investment sophistication and experience
of the Recipient and as to any other conditions for compliance with any such
exemptions from registration or qualification.
 
5.6    Additional Conditions.
 
Any Award may be subject to such provisions (whether or not applicable to any
other Award or Recipient) as the Administrator deems appropriate, including
without limitation provisions for the forfeiture of or restrictions on resale or
other disposition of securities of the Company acquired under this Plan,
provisions giving the Company the right to repurchase securities of the Company
acquired under this Plan in the event the Recipient leaves the Company for any
reason or elects to effect any disposition thereof, and provisions to comply
with federal and state securities laws.
 
5.7    No Privileges Regarding Stock Ownership or Specific Assets.
 
Except as otherwise set forth herein, a Recipient or a permitted transferee of
an Award will have no rights as a stockholder with respect to any shares
issuable or issued in connection with the Award until the Recipient has
delivered to the Company all amounts payable and performed all obligations
required to be performed in connection with the exercise of the Award and the
Company has issued such shares. No person will have any right, title or interest
in any fund or in any specific asset (including shares of capital stock) of the
Company by reason of any Award granted hereunder. Neither this Plan (or any
documents related hereto) nor any action taken pursuant hereto is to be
construed to create a trust of any kind or a fiduciary relationship between the
Company and any person. To the extent that any person acquires a right to
receive an Award hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company.
 
5.8    Nonassignability.
 
No Award is assignable or transferable except: (a) by will or by the laws of
descent and distribution; or (b) subject to the final sentence of this Section
5.8, upon dissolution of marriage pursuant to a qualified domestic relations
order or, in the discretion of the Administrator on a case-by-case basis and
under circumstances that would not adversely affect the interests of the
Company, transfers for estate planning purposes or pursuant to a nominal
transfer that does not result in a change in beneficial ownership. Subject to
the final sentence of this Section 5.8, during the lifetime of a Recipient, an
Award granted to such person will be exercisable only by the Recipient (or the
Recipient’s permitted transferee) or such person’s guardian or legal
representative. Notwithstanding the foregoing, Stock Options intended to be
treated as Incentive Stock Options (or other Awards subject to transfer
restrictions under the IRC) (i) may not be assigned or transferred in violation
of Section 422(b)(5) of the IRC or the regulations thereunder, and nothing
herein is intended to allow such assignment or transfer; and (ii) will be
exercisable during a Recipient’s lifetime only by the Recipient.



9



--------------------------------------------------------------------------------

5.9    Information To Recipients.
 
(a)  Provision of Information.    The Administrator in its sole discretion may
determine what, if any, financial and other information is to be provided to
Recipients and when such financial and other information is to be provided after
giving consideration to applicable federal and state laws, rules and
regulations, including, without limitation, applicable federal and state
securities laws, rules and regulations.
 
(b)  Confidentiality.    The furnishing of financial and other information that
is confidential to the Company is subject to the Recipient’s agreement to
maintain the confidentiality of such financial and other information, and not to
disclose or use the information for any purpose other than evaluating the
Recipient’s position under this Plan. The Administrator may impose other
restrictions on the access to and use of such confidential information and may
require a Recipient to acknowledge the Recipient’s obligations under this
Section 5.9(b) (which acknowledgment is not to be a condition to Recipient’s
obligations under this Section 5.9(b)).
 
5.10    Withholding Taxes.
 
Whenever the granting, vesting or exercise of any Award, or the issuance of any
Common Stock or other securities upon exercise of any Award or transfer thereof,
gives rise to tax or tax withholding liabilities or obligations, the
Administrator will have the right as a condition thereto to require the
Recipient to remit to the Company an amount sufficient to satisfy any federal,
state and local withholding tax requirements arising in connection therewith.
The Administrator may, in the exercise of its discretion, allow satisfaction of
tax withholding requirements by accepting delivery of stock of the Company or by
withholding a portion of the stock otherwise issuable in connection with an
Award, in each case valued at Fair Market Value as of the date of such delivery
or withholding, as the case may be.
 
5.11    Legends on Awards and Stock Certificates.
 
Each Award Document and each certificate representing securities acquired upon
vesting or exercise of an Award must be endorsed with all legends, if any,
required by applicable federal and state securities and other laws to be placed
on the Award Document and/or the certificate. The determination of which
legends, if any, will be placed upon Award Documents or the certificates will be
made by the Administrator in its discretion and such decision will be final and
binding.
 
5.12    Effect of Termination of Employment on Awards.
 
(a)  Termination of Vesting.    Notwithstanding anything to the contrary herein,
but subject to Section 5.12(b), Awards will be exercisable by a Recipient (or
the Recipient’s successor in interest) following such Recipient’s termination of
employment or service only to the extent that installments thereof had become
exercisable on or prior to the date of such termination.
 
(b)  Alteration of Vesting and Exercise Periods.    Subject to Section 6.1(c)
and notwithstanding anything to the contrary herein, the Administrator may in
its discretion (i) designate shorter or longer periods following a Recipient’s
termination of employment or



10



--------------------------------------------------------------------------------

service during which Awards may vest or be exercised; provided, however, that
any shorter periods determined by the Administrator will be effective only if
provided for in this Plan or the instrument that evidences the grant to the
Recipient of the affected Award or if such shorter period is agreed to in
writing by the Recipient, and (ii) accelerate the vesting of all or any portion
of any Awards by increasing the number of shares purchasable at any time,
without increasing the total number of shares subject to such Awards.
 
(c)  Leave of Absence.    In the case of any employee on an approved leave of
absence, the Administrator may make such provision respecting continuance of
Awards granted to such employee as the Administrator in its discretion deems
appropriate, except that in no event will an Award be exercisable after the date
such Award would expire in accordance with its terms had the Recipient remained
continuously employed.
 
(d)  General Cessation.    Except as otherwise set forth in this Plan or an
Award Document or as determined by the Administrator in its discretion, all
Awards granted to a Recipient, and all of such Recipient’s rights thereunder,
will terminate upon termination for any reason of such Recipient’s employment or
service with the Company or any Affiliated Entity (or cessation of any other
service relationship between the Recipient and the Company or any Affiliated
Entity in place as of the date the Award was granted).
 
5.13    Lock-Up Agreements.
 
Each Recipient agrees as a condition to receipt of an Award that, in connection
with any public offering by the Company of its equity securities and upon the
request of the Company and the principal underwriter (if any) in such public
offering, any shares of Common Stock acquired or that may be acquired upon
exercise or vesting of an Award may not be sold, offered for sale, encumbered,
or otherwise disposed of or subjected to any transaction that will involve any
sales of securities of the Company, without the prior written consent of the
Company or such underwriter, as the case may be, for a period of not more than
365 days after the effective date of the registration statement for such public
offering. Each Recipient will, if requested by the Company or the principal
underwriter, enter into a separate agreement to the effect of this Section 5.13.
 
5.14    Restrictions on Common Stock and Other Securities.
 
Common Stock or other securities of the Company issued or issuable in connection
with any Award will be subject to all of the restrictions imposed under this
Plan upon Common Stock issuable or issued upon exercise of Stock Options, except
as otherwise determined by the Administrator.
 
5.15    Limits on Awards to Eligible Persons.
 
Notwithstanding any other provision of this Plan, no one Eligible Person shall
be granted Awards with respect to more than 100,000 shares of Common Stock in
any one calendar year. The limitation set forth in this Section 5.15 will be
subject to adjustment as provided in Section 3.4 or under Section 7.1, but only
to the extent such adjustment would not affect the status of compensation
attributable to Awards as Performance-Based Compensation.



11



--------------------------------------------------------------------------------

5.16    No Option Repricing.
 
Without the approval of the stockholders of the Company, the Company shall not
reprice any Stock Options. For purposes of this Plan, the term “reprice” shall
include (i) lowering the exercise price of previously awarded Stock Options
within the meaning of Item 402(i) under Securities and Exchange Commission
Regulation S-K, and (ii) canceling previously awarded Stock Options and granting
in their place Stock Options having a lower exercise price.
 
ARTICLE VI
AWARDS
 
6.1    Stock Options.
 
(a)  Nature of Stock Options.    Stock Options may be Incentive Stock Options or
Nonqualified Stock Options.
 
(b)  Option Exercise Price.    The exercise price for each Stock Option will be
determined by the Administrator as of the date such Stock Option is granted.
 
(c)  Option Period and Vesting.    Stock Options granted hereunder will vest and
may be exercised as determined by the Administrator; provided, however, that (i)
no Stock Option shall first become exercisable within one calendar year from its
date of grant, other than upon a Change in Control as set forth in Section 7.1,
and (ii) any exercise of Stock Options after termination of the Recipient’s
employment or service shall be subject to Section 5.12 and Section 6.1(e). Each
Stock Option granted hereunder and all rights or obligations thereunder shall
expire on such date as may be determined by the Administrator, but not later
than 10 years after the date the Stock Option is granted and may be subject to
earlier termination as provided herein or in the Award Document. Except as
otherwise provided herein, a Stock Option will become exercisable, as a whole or
in part, on the date or dates specified by the Administrator and thereafter will
remain exercisable until the exercise, expiration or earlier termination of the
Stock Option.
 
(d)  Exercise of Stock Options.    The exercise price for Stock Options will be
paid as set forth in Section 5.3. No Stock Option will be exercisable except in
respect of whole shares, and fractional share interests shall be disregarded.
Not fewer than 100 shares of Common Stock (or such other amount as may be set
forth in the applicable Award Document) may be purchased at one time and Stock
Options must be exercised in multiples of 100 unless the number purchased is the
total number of shares for which the Stock Option is exercisable at the time of
exercise. A Stock Option will be deemed to be exercised when the Secretary or
other designated official of the Company receives written notice of such
exercise from the Recipient in the form of one of Exhibit A or Exhibit B hereto
or such other form as the Company may specify from time to time, together with
payment of the exercise price in accordance with Section 5.3 and any amounts
required under Section 5.10 or, with permission of the Administrator,
arrangement for such payment. Notwithstanding any other provision of this Plan,
the Administrator may impose, by rule and/or in Award Documents, such conditions
upon the exercise of Stock Options (including, without limitation, conditions
limiting the time of exercise to specified periods) as may be required to
satisfy applicable regulatory requirements, including,



12



--------------------------------------------------------------------------------

without limitation, Rule 16b-3 and Rule 10b-5 under the Exchange Act, and any
amounts required under Section 5.10, or any applicable section of or regulation
under the IRC.
 
(e)  Termination of Employment.
 
(i)  Termination for Just Cause.    Subject to Section 5.12 and except as
otherwise provided in a written agreement between the Company or an Affiliated
Entity and the Recipient, which may be entered into at any time before or after
termination of employment or service, in the event of a Just Cause Dismissal of
a Recipient all of the Recipient’s unexercised Stock Options, whether or not
vested, will expire and become unexercisable as of the date of such Just Cause
Dismissal.
 
(ii)  Termination Other Than for Just Cause.    Subject to Section 5.12 and
except as otherwise provided in a written agreement between the Company or an
Affiliated Entity and the Recipient, which may be entered into at any time
before or after termination of employment or service, if a Recipient’s
employment or service with the Company or any Affiliated Entity terminates for:
 
(A)  any reason other than for Just Cause Dismissal, death, Permanent Disability
or normal retirement, the Recipient’s Stock Options, whether or not vested, will
expire and become unexercisable as of the earlier of: (1) the date such Stock
Options would expire in accordance with their terms had the Recipient remained
employed; and (2) 90 days after the date of termination of employment or
service.
 
(B)  death, Permanent Disability or normal retirement, the Recipient’s
unexercised Stock Options will, whether or not vested, expire and become
unexercisable as of the earlier of: (1) the date such Stock Options would expire
in accordance with their terms had the Recipient remained employed; and (2) two
years after the date of termination of employment or service.
 
(f)  Special Provisions Regarding Incentive Stock Options.    Notwithstanding
anything herein to the contrary,
 
(i)  The exercise price and vesting period of any Stock Option intended to be
treated as an Incentive Stock Option must comply with the provisions of Section
422 of the IRC and the regulations thereunder. As of the Effective Date, such
provisions require, among other matters, that: (A) the exercise price must not
be less than the Fair Market Value of the underlying stock as of the date the
Incentive Stock Option is granted, and not less than 110% of the Fair Market
Value as of such date in the case of a grant to a Significant Stockholder; and
(B) that the Incentive Stock Option not be exercisable after the expiration of
10 years from the date of grant or the expiration of 5 years from the date of
grant in the case of an Incentive Stock Option granted to a Significant
Stockholder.
 
(ii)  If for any reason other than death or Permanent Disability, the employment
or service of a Recipient of Incentive Stock Options with the Company or any
Affiliated Entity terminates, such Recipient’s Incentive Stock Options, whether
or not vested, shall cease to qualify as such and will be treated as
Nonqualified Stock Options as of the earlier of: (A) the date such Incentive
Stock Options would expire in accordance with their terms had



13



--------------------------------------------------------------------------------

the Recipient remained employed with the Company or any Affiliated Entity; and
(B) three months after the date of termination of the Recipient’s employment or
service.
 
(iii) If as a result of death or Permanent Disability, the employment or service
of a Recipient of Incentive Stock Options with the Company or any Affiliated
Entity terminates, such Recipient’s Incentive Stock Options, whether or not
vested, shall cease to qualify as such and will be treated as Nonqualified Stock
Options as of the earlier of: (A) the date such Incentive Stock Options would
expire in accordance with their terms had the Recipient remained employed with
the Company or any Affiliated Entity; and (B) one year after the date of
termination of the Recipient’s employment or service.
 
(iv)  The aggregate Fair Market Value (determined as of the respective date or
dates of grant) of the Common Stock for which one or more Incentive Stock
Options granted to any Recipient under this Plan (or any other plan of the
Company or of any Parent Corporation or Subsidiary Corporation) may for the
first time become exercisable as Incentive Stock Options under such plans during
any one calendar year may not exceed $100,000.
 
(v)  Any Stock Options granted as Incentive Stock Options pursuant to this Plan
that for any reason fail or cease to qualify as such will be treated as
Nonqualified Stock Options. If the limit described in Section 6.1(f)(iv) is
exceeded, the earliest granted Stock Options will be treated as Incentive Stock
Options, up to such limit.
 
6.2    Performance Awards.
 
(a)  Grant of Performance Award.    The Administrator will determine in its
discretion the pre-established, objective performance goals (which need not be
identical and may be established on an individual or group basis) governing
Performance Awards, the terms thereof, and the form and time of payment of
Performance Awards.
 
(b)  Payment of Award.    Upon satisfaction of the conditions applicable to a
Performance Award, payment will be made to the Recipient in cash, in shares of
Common Stock valued at Fair Market Value as of the date payment is due, or in a
combination of Common Stock and cash, as the Administrator in its discretion may
determine.
 
(c)  Maximum Amount of Compensation.    The maximum amount payable pursuant to
that portion of a Performance Award granted for any calendar year to any
Recipient that is intended to satisfy the requirements for Performance-Based
Compensation shall not exceed $1,000,000.
 
6.3    Restricted Stock.
 
(a)  Award of Restricted Stock.    The Administrator will determine the Purchase
Price (if any), the terms of payment of the Purchase Price, the restrictions
upon the Restricted Stock, and when such restrictions will lapse.
 
(b)  Requirements of Restricted Stock.    All shares of Restricted Stock granted
or sold pursuant to this Plan will be subject to the following conditions:



14



--------------------------------------------------------------------------------

(i)  No Transfer.    The shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, alienated or encumbered until the
restrictions are removed or expire;
 
(ii)  Certificates.    The Administrator may require that the certificates
representing Restricted Stock granted or sold to a Recipient remain in the
physical custody of an escrow holder or the Company until all restrictions are
removed or expire;
 
(iii)  Restrictive Legends.    Each certificate representing Restricted Stock
granted or sold to a Recipient pursuant to this Plan will bear such legend or
legends making reference to the restrictions imposed upon such Restricted Stock
as the Administrator in its discretion deems necessary or appropriate to enforce
such restrictions; and
 
(iv)  Other Restrictions.    The Administrator may impose such other conditions
on Restricted Stock as the Administrator may deem advisable, including, without
limitation, restrictions under the Securities Act, under the Exchange Act, under
the requirements of any stock exchange or interdealer quotation system upon
which such Restricted Stock or other securities of the Company are then listed
or traded and under any blue sky or other securities laws applicable to such
shares.
 
(c)  Lapse of Restrictions.    The restrictions imposed upon Restricted Stock
will lapse in accordance with such terms or other conditions as are determined
by the Administrator.
 
(d)  Rights of Recipient.    Subject to the provisions of Section 6.3(b) and any
restrictions imposed upon the Restricted Stock, the Recipient will have all
rights of a stockholder with respect to the Restricted Stock granted or sold to
such Recipient under this Plan, including, without limitation, the right to vote
the shares and receive all dividends and other distributions paid or made with
respect thereto.
 
(e)  Termination of Employment.    Unless the Administrator in its discretion
determines otherwise, if a Recipient’s employment or service with the Company or
any Affiliated Entity terminates for any reason, all of the Recipient’s
Restricted Stock remaining subject to restrictions on the date of such
termination of employment or service will be repurchased by the Company at the
Purchase Price (if any) paid by the Recipient to the Company, without interest
or premium, and otherwise returned to the Company without consideration.
 
6.4    Stock Appreciation Rights.
 
(a)  Granting of Stock Appreciation Rights.    The Administrator may at any time
and from time to time approve the grant to Eligible Persons of Stock
Appreciation Rights, related or unrelated to Stock Options.
 
(b)  Stock Appreciation Rights Related to Options.
 
(i)  A Stock Appreciation Right related to a Stock Option will entitle the
holder of the related Stock Option, upon exercise of the Stock Appreciation
Right, to surrender such Stock Option, or any portion thereof to the extent
previously vested but



15



--------------------------------------------------------------------------------

unexercised, with respect to the number of shares as to which such Stock
Appreciation Right is exercised, and to receive payment of an amount computed
pursuant to Section 6.4(b)(iii). Such Stock Option will, to the extent
surrendered, then cease to be exercisable.
 
(ii)  A Stock Appreciation Right related to a Stock Option hereunder will be
exercisable at such time or times, and only to the extent that, the related
Stock Option is exercisable, and will not be transferable except to the extent
that such related Stock Option may be transferable (and under the same
conditions), will expire no later than the expiration of the related Stock
Option, and may be exercised only when the market price of the Common Stock
subject to the related Stock Option exceeds the exercise price of the Stock
Option.
 
(iii)  Upon the exercise of a Stock Appreciation Right related to a Stock
Option, the Recipient will be entitled to receive payment of an amount
determined by multiplying: (A) the difference obtained by subtracting the
exercise price of a share of Common Stock specified in the related Stock Option
from the Fair Market Value of a share of Common Stock on the date of exercise of
such Stock Appreciation Right (or, in the case of a Stock Appreciation Right
related to a Nonqualified Stock Option, as of such other date or as of the
occurrence of such event as may have been specified in the instrument evidencing
the grant of the Stock Appreciation Right), by (B) the number of shares as to
which such Stock Appreciation Right is exercised.
 
(c)  Stock Appreciation Rights Unrelated to Options.    The Administrator may
grant Stock Appreciation Rights unrelated to Stock Options. Section 6.4(b)(iii)
will govern the amount payable at exercise under such Stock Appreciation Right,
except that in lieu of an option exercise price the initial base amount
specified in the Award shall be used.
 
(d)  Limits.    Notwithstanding the foregoing, the Administrator, in its
discretion, may place a dollar limitation on the maximum amount that will be
payable upon the exercise of a Stock Appreciation Right.
 
(e)  Payments.    Payment of the amount determined under the foregoing
provisions may be made solely in whole shares of Common Stock valued at their
Fair Market Value on the date of exercise of the Stock Appreciation Right or,
alternatively, at the discretion of the Administrator, in cash or in a
combination of cash and shares of Common Stock as the Administrator deems
advisable. The Administrator has full discretion to determine the form in which
payment of a Stock Appreciation Right will be made and to consent to or
disapprove the election of a Recipient to receive cash in full or partial
settlement of a Stock Appreciation Right. If the Administrator decides to make
full payment in shares of Common Stock, and the amount payable results in a
fractional share, payment for the fractional share will be made in cash.
 
6.5    Stock Payments.
 
The Administrator may approve Stock Payments to any Eligible Person on such
terms and conditions as the Administrator may determine. Stock Payments will
replace cash compensation at the Fair Market Value of the Common Stock on the
date payment is due.



16



--------------------------------------------------------------------------------

6.6    Dividend Equivalents.
 
The Administrator may grant Dividend Equivalents to any Recipient who has
received a Stock Option, Stock Appreciation Right or other Award denominated in
shares of Common Stock. Dividend Equivalents may be paid in cash, Common Stock
or other Awards; the amount of Dividend Equivalents paid other than in cash will
be determined by the Administrator by application of such formula as the
Administrator may deem appropriate to translate the cash value of dividends paid
to the alternative form of payment of the Dividend Equivalent. Dividend
Equivalents will be computed as of each dividend record date and will be payable
to Recipients thereof at such time as the Administrator may determine.
Notwithstanding the foregoing, if it is intended that an Award qualify as
Performance-Based Compensation, and the amount of compensation the Recipient
could receive under the Award is based solely on an increase in value of the
underlying stock after the date of the grant or award, then the payment of any
Dividend Equivalents related to the Award shall not be made contingent on the
exercise of the Award.
 
6.7    Stock Bonuses.
 
The Administrator may issue Stock Bonuses to Eligible Persons on such terms and
conditions as the Administrator may determine.
 
6.8    Stock Sales.
 
The Administrator may sell to Eligible Persons shares of Common Stock on such
terms and conditions as the Administrator may determine.
 
6.9    Phantom Stock.
 
The Administrator may grant Awards of Phantom Stock to Eligible Persons. Phantom
Stock is a cash payment measured by the Fair Market Value of a specified number
of shares of Common Stock on a specified date, or measured by the excess of such
Fair Market Value over a specified minimum, which may but need not include a
Dividend Equivalent.
 
6.10    Other Stock-Based Benefits.
 
The Administrator is authorized to grant Other Stock-Based Benefits. Other
Stock-Based Benefits are any arrangements granted under this Plan not otherwise
described above that: (a) by their terms might involve the issuance or sale of
Common Stock or other securities of the Company; or (b) involve a benefit that
is measured, as a whole or in part, by the value, appreciation, dividend yield
or other features attributable to a specified number of shares of Common Stock
or other securities of the Company.



17



--------------------------------------------------------------------------------

ARTICLE VII
CHANGE IN CONTROL
 
7.1    Provision for Awards Upon Change in Control.
 
Unless otherwise set forth in an Award Document or in this Section 7.1, as of
the effective time and date of any Change in Control, this Plan and any then
outstanding Awards (whether or not vested) will automatically terminate unless:
(a) provision is made in writing in connection with such transaction for the
continuance of this Plan and for the assumption of such Awards, or for the
substitution for such Awards of new awards covering the securities of a
successor entity or an affiliate thereof, with appropriate adjustments as to the
number and kind of securities and exercise prices or other measurement criteria,
in which event this Plan and such outstanding Awards will continue or be
replaced, as the case may be, in the manner and under the terms so provided; or
(b) the Board otherwise provides in writing for such adjustments as it deems
appropriate in the terms and conditions of the then-outstanding Awards (whether
or not vested), including, without limitation, (i) accelerating the vesting of
outstanding Awards, and/or (ii) providing for the cancellation of Awards and
their automatic conversion into the right to receive the securities, cash or
other consideration that a holder of the shares underlying such Awards would
have been entitled to receive upon consummation of such Change in Control had
such shares been issued and outstanding immediately prior to the effective date
and time of the Change in Control (net of the appropriate option exercise
prices). If, pursuant to the foregoing provisions of this Section 7.1, this Plan
and the Awards terminate by reason of the occurrence of a Change in Control
without provision for any of the action(s) described in clause (a) or (b)
hereof, then subject to Section 5.12 and Section 6.1(e), any Recipient holding
outstanding Awards will have the right, at such time prior to the consummation
of the Change in Control as the Board designates, to exercise or receive the
full benefit of the Recipient’s Awards to the full extent not theretofore
exercised, including any installments which have not yet become vested.
 
ARTICLE VIII
DEFINITIONS
 
Capitalized terms used in this Plan and not otherwise defined have the meanings
set forth below:
 
“Administrator” means the Board as long as no Compensation Committee has been
appointed and is in effect and also means the Compensation Committee to the
extent that the Board has delegated authority thereto.
 
“Affiliated Entity” means any Parent Corporation of the Company or Subsidiary
Corporation of the Company or any other entity controlling, controlled by, or
under common control with the Company.
 
“Applicable Dividend Period” means (i) the period between the date a Dividend
Equivalent is granted and the date the related Stock Option, SAR, or other Award
is exercised, terminates, or is converted to Common Stock, or (ii) such other
time as the Administrator may specify in the written instrument evidencing the
grant of the Dividend Equivalent.



18



--------------------------------------------------------------------------------

“Award” means any Stock Option, Performance Award, Restricted Stock, Stock
Appreciation Right, Stock Payment, Stock Bonus, Stock Sale, Phantom Stock,
Dividend Equivalent, or Other Stock-Based Benefit granted or sold to an Eligible
Person under this Plan, or any similar award granted by the Company prior to the
Effective Date and outstanding as of the Effective Date that is governed by this
Plan.
 
“Award Document” means the agreement or confirming memorandum setting forth the
terms and conditions of an Award.
 
“Board” means the Board of Directors of the Company.
 
“Change in Control” means the following and shall be deemed to occur if any of
the following events occurs:
 
(i)  Any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors; or
 
(ii)  Individuals who, as of the effective date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided, however, that any individual who becomes a director
after the effective date hereof whose election, or nomination for election by
the Company’s stockholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered to be a member
of the Incumbent Board unless that individual was nominated or elected by any
person, entity or group (as defined above) having the power to exercise, through
beneficial ownership, voting agreement and/or proxy, 20% or more of either the
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors, in which case that individual shall not be considered to be a member
of the Incumbent Board unless such individual’s election or nomination for
election by the Company’s stockholders is approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board; or
 
(iii)  Consummation by the Company of the sale or other disposition by the
Company of all or substantially all of the Company’s assets or a Reorganization
of the Company with any other person, corporation or other entity, other than
 
(A)  a Reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto (or, in the case of a Reorganization that
is preceded or accomplished by an acquisition or series of related acquisitions
by any Person, by tender or exchange offer or otherwise, of voting securities
representing 5% or more of the combined voting power of all securities of the
Company, immediately prior to such acquisition or the first acquisition in such
series of acquisitions) continuing to represent, either by remaining outstanding
or by being converted into voting securities of another entity, more than 50% of
the combined voting power of the voting securities of



19



--------------------------------------------------------------------------------

the Company or such other entity outstanding immediately after such
Reorganization (or series of related transactions involving such a
Reorganization), or
 
(B)  a Reorganization effected to implement a recapitalization or
reincorporation of the Company (or similar transaction) that does not result in
a material change in beneficial ownership of the voting securities of the
Company or its successor; or
 
(iv)  Approval by the stockholders of the Company or an order by a court of
competent jurisdiction of a plan of liquidation of the Company.
 
“Common Stock” means the common stock of the Company, $0.01 par value per share,
as constituted on the Effective Date, and as thereafter adjusted under Section
3.4.
 
“Company” means Quaker City Bancorp, Inc., a Delaware corporation.
 
“Compensation Committee” means the compensation committee appointed by the Board
to administer this Plan pursuant to Section 4.1.
 
“Dividend Equivalent” means a right granted by the Company under Section 6.6 to
a holder of a Stock Option, Stock Appreciation Right or other Award denominated
in shares of Common Stock to receive from the Company during the Applicable
Dividend Period payments equivalent to the amount of dividends payable to
holders of the number of shares of Common Stock underlying such Stock Option,
Stock Appreciation Right, or other Award.
 
“Effective Date” means November 20, 2002, the date this Plan was approved and
adopted by the Company’s stockholders.
 
“Eligible Person” includes directors, including Non-Employee Directors,
officers, employees, consultants and advisors of the Company or of any
Affiliated Entity; provided, however, that in order to be Eligible Persons,
consultants and advisors must render bona fide services to the Company or any
Affiliated Entity that are not in connection with capital-raising.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Expiration Date” means the 10th anniversary of the Effective Date.
 
“Fair Market Value” of a share of the Company’s capital stock as of a particular
date means: (i) if the stock is listed on an established stock exchange or
exchanges (including for this purpose, the Nasdaq National Market), the closing
sale price of the stock for such date on the primary exchange upon which the
stock trades, as measured by volume, as published in The Wall Street Journal,
or, if no sale price was quoted for such date, then as of the next preceding
date on which such a sale price was quoted; or (ii) if the stock is not then
listed on an exchange or the Nasdaq National Market, the average of the closing
bid and asked prices per share for the stock in the over-the-counter market on
such date (in the case of (i) or (ii), subject to adjustment as and if necessary
and appropriate to set an exercise price not less than 100% of the fair market
value of the stock on the date an Award is granted); or (iii) if the stock is
not then listed on an exchange or quoted in the over-the-counter market, an
amount determined in good faith by the



20



--------------------------------------------------------------------------------

Administrator, provided, however, that (A) when appropriate, the Administrator
in determining Fair Market Value of capital stock of the Company may take into
account such other factors as it may deem appropriate under the circumstances,
and (B) if the stock is traded on the Nasdaq SmallCap Market and both sales
prices and bid and asked prices are quoted or available, the Administrator may
elect to determine Fair Market Value under either clause (i) or (ii) above.
Notwithstanding the foregoing, the Fair Market Value of capital stock for
purposes of grants of Incentive Stock Options must be determined in compliance
with applicable provisions of the IRC. The Fair Market Value of rights or
property other than capital stock of the Company means the fair market value
thereof as determined by the Administrator on the basis of such factors as it
may deem appropriate.
 
“Incentive Stock Option” means a Stock Option that qualifies as an incentive
stock option under Section 422 of the IRC, or any successor statute thereto.
 
“IRC” means the Internal Revenue Code of 1986, as amended.
 
“Just Cause Dismissal” means a termination of a Recipient’s employment for any
of the following reasons: (i) the Recipient violates any reasonable rule or
regulation of the Board, the Company’s President or Chief Executive Officer or
the Recipient’s superiors that results in damage to the Company or any
Affiliated Entity or which, after written notice to do so, the Recipient fails
to correct within a reasonable time not exceeding 15 days; (ii) any willful
misconduct or gross negligence by the Recipient in the responsibilities assigned
to the Recipient; (iii) any willful failure to perform the Recipient’s job as
required to meet the objectives of the Company or any Affiliated Entity; (iv)
any wrongful conduct of a Recipient which has an adverse impact on the Company
or any Affiliated Entity or which constitutes a misappropriation of assets of
the Company or any Affiliated Entity; (v) the Recipient’s performing services
for any other person or entity that competes with the Company while the
Recipient is employed by the Company without the written approval of the Chief
Executive Officer of the Company; or (vi) any other conduct that the
Administrator reasonably determines constitutes Just Cause for Dismissal;
provided, however, that if a Recipient is party to an employment agreement with
the Company or any Affiliated Entity providing for just cause dismissal (or some
comparable concept) of Recipient from Recipient’s employment with the Company or
any Affiliated Entity, “Just Cause Dismissal” for purposes of this Plan will
have the same meaning as ascribed thereto or to such comparable concept in such
employment agreement.
 
“Non-Employee Director” means a director of the Company who qualifies as a
“Non-Employee Director” under Rule 16b-3 under the Exchange Act.
 
“Nonqualified Stock Option” means a Stock Option that is not an Incentive Stock
Option.
 
“Other Stock-Based Benefits” means an Award granted under Section 6.10.
 
“Parent Corporation” means any Parent Corporation as defined in Section 424(e)
of the IRC.
 
“Performance Award” means an Award under Section 6.2, payable in cash, Common
Stock or a combination thereof, that vests and becomes payable over a period of
time upon



21



--------------------------------------------------------------------------------

attainment of pre-established, objective performance goals established in
connection with the grant of the Award. For this purpose, a pre-established,
objective performance goal may include one or more of the following performance
criteria: (a) cash flow, (b) earnings per share (including earnings before
interest, taxes, and amortization), (c) return on equity, (d) total stockholder
return, (e) return on capital, (f) return on assets or net assets, (g) income or
net income, (h) operating income or net operating income, (i) operating margin,
(j) return on operating revenue, and (k) any other similar performance criteria.
 
“Performance-Based Compensation” means performance-based compensation as
described in Section 162(m) of the IRC and the regulations issued thereunder. If
the amount of compensation an Eligible Person will receive under any Award is
not based solely on an increase in the value of Common Stock after the date of
grant or award, the Administrator, in order to qualify an Award as
performance-based compensation under Section 162(m) of the IRC, can condition
the grant, award, vesting, or exercisability of such an Award on the attainment
of a pre-established, objective performance goal including, but not limited to,
those pre-established, objective performance goals described in the definition
of Performance Award above.
 
“Permanent Disability” means that the Recipient becomes physically or mentally
incapacitated or disabled so that the Recipient is unable to perform
substantially the same services as the Recipient performed prior to incurring
such incapacity or disability (the Company, at its option and expense, being
entitled to retain a physician to confirm the existence of such incapacity or
disability, and the determination of such physician to be binding upon the
Company and the Recipient), and such incapacity or disability continues for a
period of 3 consecutive months or 6 months in any 12-month period or such other
period(s) as may be determined by the Administrator with respect to any Award,
provided, however, that for purposes of determining the period during which an
Incentive Stock Option may be exercised pursuant to Section 6.1(e), Permanent
Disability shall mean “permanent and total disability” as defined in Section
22(e)(3) of the IRC.
 
“Person” means any person, entity or group, within the meaning of Section 13(d)
or 14(d) of the Exchange Act, but excluding (i) the Company and its
subsidiaries, (ii) any employee stock ownership or other employee benefit plan
maintained by the Company and (iii) an underwriter or underwriting syndicate
that has acquired the Company’s securities solely in connection with a public
offering thereof.
 
“Phantom Stock” means an Award granted under Section 6.9.
 
“Plan” means this 2002 Equity Incentive Plan of the Company.
 
“Plan Term” means the period during which this Plan remains in effect
(commencing the Effective Date and ending on the Expiration Date).
 
“Purchase Price” means the purchase price (if any) to be paid by a Recipient for
Restricted Stock as determined by the Administrator (which price shall be at
least equal to the minimum price required under applicable laws and regulations
for the issuance of Common Stock which is nontransferable and subject to a
substantial risk of forfeiture until specific conditions are met).



22



--------------------------------------------------------------------------------

“Recipient” means a person who has received an Award.
 
“Reorganization” means any merger, consolidation or other reorganization.
 
“Restricted Stock” means Common Stock that is the subject of an Award made under
Section 6.3 and that is nontransferable and subject to a substantial risk of
forfeiture until specific conditions are met, as set forth in this Plan and in
any statement evidencing the grant of such Award.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Significant Stockholder” is an individual who, at the time a Stock Option is
granted to such individual under this Plan, owns common stock representing more
than 10% of the total combined voting power of all classes of stock of the
Company or of any Parent Corporation or Subsidiary Corporation (after
application of the attribution rules set forth in Section 424(d) of the IRC).
 
“Stock Appreciation Right” or “SAR” means a right granted under Section 6.4 to
receive a payment that is measured with reference to the amount by which the
Fair Market Value of a specified number of shares of Common Stock appreciates
from a specified date, such as the date of grant of the SAR, to the date of
exercise.
 
“Stock Bonus” means an issuance or delivery of unrestricted or restricted shares
of Common Stock under Section 6.7 as a bonus for services rendered or for any
other valid consideration under applicable law.
 
“Stock Option” means a right to purchase stock of the Company granted under
Section 6.1 of this Plan.
 
“Stock Payment” means a payment in shares of the Company’s Common Stock under
Section 6.5 to replace all or any portion of the compensation or other payment
(other than base salary) that would otherwise become payable to the Recipient in
cash.
 
“Stock Sale” means a sale of Common Stock to an Eligible Person under Section
6.8.
 
“Subsidiary Corporation” means any Subsidiary Corporation as defined in Section
424(f) of the IRC.
 



23



--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION
 
Date:             
 
To:
 
Quaker City Bancorp, Inc.

7021 Greenleaf Avenue
Whittier, California 90602
Attn: Stock Option Administrator
 
Notice is hereby given that I elect to purchase              shares (the
“Shares”) of common stock, $0.01 par value per share (“Common Stock”), pursuant
to the nonqualified stock option granted to me on              with an exercise
price of $             per Share (the “Option”).
 
I understand that Quaker City Bancorp, Inc. (the “Company”) is not obligated to
issue any Shares unless I have paid the total exercise price for the Shares and
all taxes and tax withholding requirements as may be applicable with respect to
the exercise of the Option and issuance of the Shares, which consists of:
 
[COMPLETE ONE OR MORE, AS APPLICABLE]
 
Exercise Price

--------------------------------------------------------------------------------

    
Withholding Tax

--------------------------------------------------------------------------------

    
¨
    
¨
  
Cash or cashiers’ check in the total amount of $                        .
¨
    
N/A
  
                         shares of the Company’s common stock (only if the
Company is not prohibited by law, regulation, contract or otherwise from
purchasing or acquiring such Shares of Common Stock, and such action would not
result in an accounting charge to the Company).
¨
    
¨
  
If acceptable to the Company in its sole discretion, arrangements with the
following brokerage firm to pay over the exercise price and withholding tax to
                                                                      (firm
name, contact and phone number).
¨
    
¨
  
If acceptable to the Company in its sole discretion, other (specify):
                        .

 
Please instruct the transfer agent to issue the shares of Common Stock in the
name of:             
 



A-1



--------------------------------------------------------------------------------

 
I hereby acknowledge that, to the extent I am an “affiliate” of the Company (as
that term is defined in Rule 144 promulgated under the Securities Act of 1933,
as amended) or to the extent that the Shares have not been registered under the
Securities Act of 1933, as amended, or applicable state securities laws, the
Shares are subject to, and the certificates representing the Shares shall be
legended to reflect, certain trading restrictions under applicable securities
laws (including particularly the Securities and Exchange Commission’s Rule 144),
and I hereby agree to comply with all such restrictions and to execute such
documents or take such other actions as the Company may require in connection
with such restrictions.
 
I acknowledge that I understand that this Option is a nonqualified stock option,
meaning that it is not eligible for tax deferral, and accordingly that I will
owe taxes on the difference between the Option exercise price and the fair
market value of the Company’s stock price on the date of exercise, and I must
pay over to the Company an amount required to satisfy withholding tax
obligations on the date of this Option exercise.
 
I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2002 Equity Incentive Plan.
 
EXECUTED this      day of                         , 20    
 
OPTIONEE:
 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

Print or Type Name

 

--------------------------------------------------------------------------------

Social Security Number



A-2



--------------------------------------------------------------------------------

EXHIBIT B
FORM OF NOTICE OF EXERCISE OF INCENTIVE STOCK OPTION
 
Date:             
 
To:
 
Quaker City Bancorp, Inc.

7021 Greenleaf Avenue
Whittier, California 90602
Attn: Stock Option Administrator
 
Notice is hereby given that I elect to purchase              shares (the
“Shares”) of common stock, $0.01 par value per share (“Common Stock”), pursuant
to the incentive stock option granted to me on              with an exercise
price of $             per Share (the “Option”).
 
I understand that Quaker City Bancorp, Inc. (the “Company”) is not obligated to
issue any Shares unless I have paid the total exercise price for the Shares,
which consists of:
 
Complete one or more, as applicable
    
r
  
Cash or Cashiers’ Check in the total amount of $                             .
r
  
                         shares of the Company’s Common Stock (only if the
Company is not prohibited by law, regulation, contract or otherwise from
purchasing or acquiring such shares of Common Stock, and such action would not
result in an accounting charge to the Company).
r
  
If acceptable to the Company in its sole discretion, arrangements with the
following brokerage firm to pay over the exercise price
                                                                      (firm
name, contact and phone number)
r
  
If acceptable to the Company in its sole discretion, other (specify):
                            .

 
Please instruct the transfer agent to issue the Shares in the name of:
                         
 
I hereby acknowledge that, to the extent I am an “affiliate” of the Company (as
that term is defined in Rule 144 promulgated under the Securities Act of 1933,
as amended) or to the extent that the Shares have not been registered under the
Securities Act of 1933, as amended, or applicable state securities laws, the
Shares are subject to, and the certificates representing the Shares shall be
legended to reflect, certain trading restrictions under applicable securities
laws (including particularly the Securities and Exchange Commission’s Rule 144),
and I hereby agree to comply with all such restrictions and to execute such
documents or take such other actions as



B-1



--------------------------------------------------------------------------------

the Company may require in connection with such restrictions.
 
I acknowledge that I understand that the exemption from taxable income at the
time of exercise is dependent, among other things, upon my holding the Shares
for a period of at least one year from the date of exercise and two years from
the date of grant of the Option.
 
I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2002 Equity Incentive Plan.
 
EXECUTED this      day of                             , 20    
 
OPTIONEE:
 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

Print or Type Name

 

--------------------------------------------------------------------------------

Social Security Number



B-2